EXHIBIT 10.22

JAMBA, INC.

NOTICE OF GRANT OF STOCK OPTION

You (the “Optionee”) have been granted an option (the “Option”) to purchase
certain shares of Common Stock of Jamba, Inc. (the “Company”) pursuant to the
attached Non-Qualified Stock Option Agreement (the “Option Agreement”), as
follows:

 

Optionee:

   James White   

Date of Grant:

   December 1, 2008   

Number of Option Shares:

   1,500,000   

Exercise Price:

   $0.60   

Initial Vesting Date:

   The date one (1) year after December 1, 2008   

Option Expiration Date:

   The date ten (10) years after the Date of Grant   

Tax Status of Option:

   Non-Statutory Stock Option   

Vested Shares:

   Except as provided in your accompanying Option Agreement and your Employment
Agreement dated as of November 17, 2008 (the “Employment Agreement”), the number
of Vested Shares (disregarding any resulting fractional share) as of any date is
determined by multiplying the Number of Option Shares by the “Vested Ratio”
determined as of such date as follows:              Vested Ratio          Prior
to Initial Vesting Date    0    On Initial Vesting Date, provided the Optionee’s
service has not terminated prior to such date    1/4    Plus       For each
additional full year of the Optionee’s continuous service from Initial Vesting
Date until the Vested Ratio equals 1/1, an additional    1/4

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Optionee agree that the
Option is governed by this Notice of Grant, by the provisions of the Employment
Agreement and the Option Agreement and by certain portions of the 2006 Employee,
Director and Consultant Stock Plan (the “Plan”) which are incorporated by
reference into the Option Agreement, all of which are made a part of this
document. By signing this Notice of Grant the Optionee and the Company shall
have deemed to have entered into the accompanying Option Agreement. The Optionee
represents that the Optionee has read and is familiar with the provisions of the
Employment Agreement, the Option Agreement and the Plan, and hereby accepts the
Option subject to all of the terms and conditions of the Employment Agreement
and the Option Agreement.

 

JAMBA, INC.     OPTIONEE By:   /s/ Michael Fox     /s/ James White Name:  
Michael Fox     Signature Title:   Senior Vice President, General Counsel    
December 12, 2008       Date Address:   6475 Christie Ave., Suite 150     6475
Christie Avenue   Emeryville, California 94608     Address       Emeryville, CA
94608

ATTACHMENTS:             Option Agreement, Exercise Notice and Plan



--------------------------------------------------------------------------------

NON-QUALIFIED STOCK OPTION AGREEMENT

JAMBA, INC.

This Non-qualified Stock Option Agreement (this “Agreement”) made as of the date
set forth in the Notice of Grant of Stock Option to which this Agreement is
attached (the “Grant Notice”) is between Jamba, Inc. (the “Company”), a Delaware
corporation, and the individual named in the Grant Notice (the “Optionee”).

WHEREAS, the Company desires to grant to the Optionee a non-qualified stock
option (the “Option” to purchase shares of its common stock, $.001 par value per
share (the “Shares”), under and for the purposes set forth in the employment
agreement between the Company’s wholly-owned subsidiary Jamba Juice Company and
the Optionee dated as of November 17, 2008 (the “Employment Agreement”); and

WHEREAS, the Company and the Optionee understand and agree that pursuant to the
Employment Agreement this Option is being granted as an inducement grant outside
of the Company’s 2006 Employee, Director and Consultant Stock Plan (the “Plan”);
and

WHEREAS, for purposes of administering this Option, certain defined terms and
other provisions set forth in the Plan are incorporated by reference in this
Agreement; and

WHEREAS, the Company and the Optionee each intend that the Option granted herein
shall not be an incentive stock option subject to Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”) and, therefore, shall be treated
as a non-qualified stock option.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

  1. GRANT OF OPTION.

The Company hereby grants to the Optionee the right and option to purchase all
or any part of an aggregate of such number of Shares as set forth in the Grant
Notice, on the terms and conditions and subject to all the limitations set forth
in the Grant Notice and herein, under United States securities and tax laws. By
signing the Grant Notice, the Optionee: (a) represents that the Optionee has
received copies of, and has read and is familiar with the terms and conditions
of, the Grant Notice and this Agreement, (including a copy of the Plan),
(b) accepts the Option subject to all of the terms and conditions of the Grant
Notice and this Agreement and (c) agrees to accept as binding, conclusive and
final all decisions or interpretations of the Company’s Board of Directors or
any Committee of the Board of Directors to whom power to act under or pursuant
to the provisions of this Agreement has been delegated (the “Administrator”),
upon any questions arising under the Grant Notice or this Agreement.

 

  2. PURCHASE PRICE.

The purchase price of the Shares covered by the Option shall be as set forth in
the Grant Notice, subject to adjustment, as provided in Paragraph 24 of the Plan
(the provisions of which are incorporated by reference), in the event of a stock
split, reverse stock split or other events affecting the holders of Shares after
the date hereof (the “Purchase Price”). Payment shall be made in accordance with
Paragraph 9 of the Plan (the provisions of which are incorporated by reference).

 

2



--------------------------------------------------------------------------------

  3. EXERCISABILITY OF OPTION.

Subject to the terms and conditions set forth in this Agreement, the Option
granted hereby shall become exercisable as set forth in the Grant Notice. The
foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement.

 

  4. TERM OF OPTION.

This Option shall terminate ten years from the date of this Agreement, but shall
be subject to earlier termination as provided herein.

If the Optionee ceases to be an employee, director or consultant of the Company
or of an Affiliate for any reason other than the death or Disability of the
Optionee or termination of the Optionee for “cause”), the Option may be
exercised, if it has not previously terminated, within three months after the
date the Optionee ceases to be an employee, director or consultant of the
Company or an Affiliate, or within the originally prescribed term of the Option,
whichever is earlier, but may not be exercised thereafter. In such event, the
Option shall be exercisable only to the extent that the Option has become
exercisable and is in effect at the date of such cessation of service. For
purposes of this Agreement, “Affiliate” and “Disability” shall have the meanings
set forth in Paragraph 1 of the Plan (the provisions of which are incorporated
by reference).

Notwithstanding the foregoing, in the event of the Optionee’s Disability or
death within three months after the termination of service, the Optionee or the
Optionee’s “Survivors” (as defined in Paragraph 1 of the Plan) may exercise the
Option within one year after the date of the Optionee’s termination of service,
but in no event after the date of expiration of the term of the Option.

In the event the Optionee’s service is terminated by the Company or an Affiliate
for “cause”, the Optionee’s right to exercise any unexercised portion of this
Option shall cease immediately as of the time the Optionee is notified his or
her service is terminated for “cause,” and this Option shall thereupon
terminate. Notwithstanding anything herein to the contrary, if subsequent to the
Optionee’s termination, but prior to the exercise of the Option, the
Administrator determines that, either prior or subsequent to the Optionee’s
termination, the Optionee engaged in conduct which would constitute “cause,”
then the Optionee shall immediately cease to have any right to exercise the
Option and this Option shall thereupon terminate.

In the event of the Disability of the Optionee, the Option shall be exercisable
within one year after the Optionee’s termination of service or, if earlier,
within the term originally prescribed by the Option. In such event, the Option
shall be exercisable:

 

  (a) to the extent that the Option has become exercisable but has not been
exercised as of the date of Disability; and

 

  (b) in the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion through the date of Disability of any additional
vesting rights that would have accrued on the next vesting date had the Optionee
not become Disabled. The proration shall be based upon the number of days
accrued in the current vesting period prior to the date of Disability.

 

3



--------------------------------------------------------------------------------

In the event of the death of the Optionee while an employee, director or
consultant of the Company or of an Affiliate, the Option shall be exercisable by
the Optionee’s Survivors within one year after the date of death of the Optionee
or, if earlier, within the originally prescribed term of the Option. In such
event, the Option shall be exercisable:

 

  (x) to the extent that the Option has become exercisable but has not been
exercised as of the date of death; and

 

  (y) in the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion through the date of death of any additional vesting
rights that would have accrued on the next vesting date had the Optionee not
died. The proration shall be based upon the number of days accrued in the
current vesting period prior to the Optionee’s date of death.

Notwithstanding anything in this Section 4 to the contrary, in the event the
Option is subject to accelerated vesting pursuant to Sections 7.2(a) or 7.4(a)
of the Employment Agreement, the post-termination period during which the Option
shall be exercisable shall be extended to the extent set forth in the Employment
Agreement.

 

  5. METHOD OF EXERCISING OPTION.

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto. Such notice shall state the number of Shares
with respect to which the Option is being exercised and shall be signed by the
person exercising the Option. Payment of the purchase price for such Shares
shall be made in accordance with Paragraph 9 of the Plan. The Company shall
deliver such Shares as soon as practicable after the notice shall be received,
provided, however, that the Company may delay issuance of such Shares until
completion of any action or obtaining of any consent, which the Company deems
necessary under any applicable law (including, without limitation, state
securities or “blue sky” laws). The Shares as to which the Option shall have
been so exercised shall be registered in the Company’s share register in the
name of the person so exercising the Option (or, if the Option shall be
exercised by the Optionee and if the Optionee shall so request in the notice
exercising the Option, shall be registered in the Company’s share register in
the name of the Optionee and another person jointly, with right of survivorship)
and shall be delivered as provided above to or upon the written order of the
person exercising the Option. In the event the Option shall be exercised,
pursuant to Section 4 hereof, by any person other than the Optionee, such notice
shall be accompanied by appropriate proof of the right of such person to
exercise the Option. All Shares that shall be purchased upon the exercise of the
Option as provided herein shall be fully paid and nonassessable.

 

  6. PARTIAL EXERCISE.

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

 

  7. NON-ASSIGNABILITY.

The Option shall not be transferable by the Optionee otherwise than by will or
by the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act or the rules thereunder. However, the Optionee, with the
approval of the Administrator, may transfer the Option for no consideration to
or for the benefit of the Optionee’s Immediate Family (including, without
limitation, to a trust for the benefit of the Optionee’s Immediate Family or to
a partnership or limited liability company for one or more members of the
Optionee’s Immediate Family), subject to such limits as the Administrator may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to the Option prior to such transfer and each such
transferee shall so acknowledge in writing as a condition precedent to the
effectiveness of such transfer. The term “Immediate Family” shall mean the
Optionee’s spouse, former

 

4



--------------------------------------------------------------------------------

spouse, parents, children, stepchildren, adoptive relationships, sisters,
brothers, nieces, nephews and grandchildren (and, for this purpose, shall also
include the Optionee.) Except as provided above in this paragraph, the Option
shall be exercisable, during the Optionee’s lifetime, only by the Optionee (or,
in the event of legal incapacity or incompetency, by the Optionee’s guardian or
representative) and shall not be assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of the Option or of any rights
granted hereunder contrary to the provisions of this Section 7, or the levy of
any attachment or similar process upon the Option shall be null and void.

 

  8. NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

The Optionee shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Optionee. Except as is expressly provided in
this Agreement with respect to certain changes in the capitalization of the
Company, no adjustment shall be made for dividends or similar rights for which
the record date is prior to the date of such registration.

 

  9. ADJUSTMENTS.

Paragraph 24 of the Plan contains provisions covering the treatment of Options
in a number of contingencies such as stock splits and mergers. Subject to
Section 409A of the Code, these provisions providing for adjustment with respect
to stock subject to Options and the related provisions with respect to
successors to the business of the Company are hereby made applicable hereunder
and are incorporated herein by reference.

 

  10. TAXES.

The Optionee acknowledges that upon exercise of the Option the Optionee will be
deemed to have taxable income measured by the difference between the then fair
market value of the Shares received upon exercise and the price paid for such
Shares pursuant to this Agreement. The Optionee acknowledges that any income or
other taxes due from him or her with respect to this Option or the Shares
issuable pursuant to this Option shall be the Optionee’s responsibility.

The Optionee agrees that the Company may withhold from the Optionee’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income. At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration,
or in kind from the Shares otherwise deliverable to the Optionee on exercise of
the Option. The Optionee further agrees that, if the Company does not withhold
an amount from the Optionee’s remuneration sufficient to satisfy the Company’s
income tax withholding obligation, the Optionee will reimburse the Company on
demand, in cash, for the amount under-withheld.

 

  11. PURCHASE FOR INVESTMENT.

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:

 

  (a)

The person(s) who exercise the Option shall warrant to the Company, at the time
of such exercise, that such person(s) are acquiring such Shares for their own
respective accounts,

 

5



--------------------------------------------------------------------------------

 

for investment, and not with a view to, or for sale in connection with, the
distribution of any such Shares, in which event the person(s) acquiring such
Shares shall be bound by the provisions of the following legend which shall be
endorsed upon the certificate(s) evidencing the Shares issued pursuant to such
exercise:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws;”
and

 

  (b) If the Company so requires, the Company shall have received an opinion of
its counsel that the Shares may be issued upon such particular exercise in
compliance with the 1933 Act without registration thereunder. Without limiting
the generality of the foregoing, the Company may delay issuance of the Shares
until completion of any action or obtaining of any consent, which the Company
deems necessary under any applicable law (including without limitation state
securities or “blue sky” laws).

 

  12. NO OBLIGATION TO MAINTAIN RELATIONSHIP.

The Company is not by this Option obligated to continue the Optionee as an
employee, director or consultant of the Company or an Affiliate. The Optionee
acknowledges: (i) that the grant of the Option is a one-time benefit which does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options; (ii) that all determinations with respect to any
such future grants, including, but not limited to, the times when options shall
be granted, the number of shares subject to each option, the option price, and
the time or times when each option shall be exercisable, will be at the sole
discretion of the Company; (iii) that the Optionee’s acceptance of the Option is
voluntary; and (iv) except as expressly provided in the Employment Agreement,
the Option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

 

  13. NOTICES.

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:

 

If to the Company:    Jamba, Inc.    6475 Christie Ave., Suite 150   
Emeryville, California 94608 If to the Optionee:   

to the Optionee’s address of

record on the Company’s books;

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

 

6



--------------------------------------------------------------------------------

  14. GOVERNING LAW.

This Agreement shall be construed and enforced in accordance with the law of the
Delaware, without giving effect to the conflict of law principles thereof. For
the purpose of litigating any dispute that arises under this Agreement, the
parties hereby consent to exclusive jurisdiction in California and agree that
such litigation shall be conducted in the courts of San Francisco County,
California or the federal courts of the United States for the Northern District
of California.

 

  15. BENEFIT OF AGREEMENT.

This Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

 

  16. ENTIRE AGREEMENT.

The Employment Agreement, the Grant Notice, this Agreement, together with those
portions of the Plan specifically incorporated by reference, embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in such
documents shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Option. Signature on the Grant Notice shall
constitute signature of the parties to this Agreement.

 

  17. MODIFICATIONS AND AMENDMENTS.

The terms and provisions of this Agreement may be modified or amended by a
written agreement between the parties.

 

  18. WAIVERS AND CONSENTS.

The terms and provisions of this Agreement may be waived, or consent for the
departure therefrom granted, only by written document executed by the party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement, whether or not similar. Each
such waiver or consent shall be effective only in the specific instance and for
the purpose for which it was given, and shall not constitute a continuing waiver
or consent.

 

  19. DATA PRIVACY.

By entering into this Agreement, the Optionee: (i) authorizes the Company and
each Affiliate, and any agent of the Company or any Affiliate administering the
Option or providing Option recordkeeping services, to disclose to the Company or
any of its Affiliates such information and data as the Company or any such
Affiliate shall request in order to facilitate the grant of this Options and the
administration of the Option; (ii) waives any data privacy rights he may have
with respect to such information; and (iii) authorizes the Company and each
Affiliate to store and transmit such information in electronic form.

 

7



--------------------------------------------------------------------------------

Exhibit A

NOTICE OF EXERCISE OF NON-QUALIFIED STOCK OPTION

TO: Jamba, Inc.

Ladies and Gentlemen:

I hereby exercise my Non-Qualified Stock Option to purchase
                    shares (the “Shares”) of the common stock, $.001 par value,
of Jamba, Inc. (the “Company”), at the exercise price of $                    
per share, pursuant to and subject to the terms of that certain Grant Notice and
Non-Qualified Stock Option Agreement between the undersigned and the Company
dated                     , 2008.

I understand the nature of the investment I am making and the financial risks
thereof. I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.

I am paying the option exercise price for the Shares as
follows:                                         

Please issue the Shares (check one):

¨ to me; or

¨ to me and                                 , as joint tenants with right of
survivorship, at the following address:

                         

My mailing address for shareholder communications, if different from the address
listed above, is:

                         

Very truly yours,

     

Optionee (signature)

   Date  

Print Name

   Social Security Number

 



--------------------------------------------------------------------------------

IMPORTANT NOTICE: This form of Notice of Exercise may only be used at such time
as the Company has filed a Registration Statement with the Securities and
Exchange Commission under which the issuance of the Shares for which this
exercise is being made is registered and such Registration Statement remains
effective.